Citation Nr: 9912478	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a VA Form 9 substantive appeal, received by the 
RO on May 20, 1996, was timely filed so as to perfect an 
appeal to the Board of certain issues decided in an April 
1995 rating decision and disagreed with in a timely filed 
notice of disagreement with the April 1995 rating decision, 
namely, (1) entitlement to an initial rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD); (2) entitlement to an effective date earlier than 
February 14, 1994, for an award of service connection for 
PTSD; and (3) whether new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disorder.

2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently rated as 70 percent 
disabling.

3.  Entitlement to an effective date earlier than March 22, 
1996, for a 70 percent rating for service-connected PTSD.

4.  Entitlement to an effective date earlier than May 20, 
1996, for a total rating based on individual unemployability.
5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from several rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied and granted various claims made by the 
veteran.

A hearing was held on February 16, 1999, in Washington, DC, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Reasons for remand:  In a June 1996 letter, the RO informed 
the veteran that a VA Form 9 substantive appeal which was 
received on May 20, 1996, was not timely filed to perfect an 
appeal of issues decided in a April 1995 rating decision for 
which a statement of the case was issued in September 1995.  
The veteran appealed this determination on the timeliness of 
the VA 9 by submitting a notice of disagreement in September 
1996.  However, the RO never issued a statement of the case.  
VA regulations provide that whether a notice of disagreement 
or a substantive appeal has been filed on time is an 
appealable issue, and if a claimant disagrees with a 
determination about timeliness, the claimant will be 
furnished a statement of the case.  38 C.F.R. § 19.34 (1998).  
Therefore, this case must be remanded so that VA may fulfill 
the requirements of due process by issuing a statement of the 
case on the timeliness issue to the veteran.  See Marsh v. 
West, 11 Vet. App. 468, 471 (1998).

The resolution of the issue of the timeliness of the May 20, 
1996, substantive appeal may affect the resolution of other 
claims appealed by the veteran to the Board.  For example, 
the claims for earlier effective dates for increased 
disability ratings cannot be decided until the timeliness 
issue is resolved because determining an appropriate 
effective date under the law for an award of an increased 
disability rating not only may depend on the date of evidence 
showing that an increase in the severity of the disability 
had occurred but also may depend on any of several other 
factors or a combination of several other factors including, 
but not limited to, (1) the date that certain evidence was 
received by the RO; (2) the date that a formal or informal 
claim for an increase was received by the RO; and (3) whether 
a rating decision which assigned an effective date is the 
subject of a present appeal to the Board or whether that 
rating decision became final because it was not timely 
appealed during the appeal period or because it was not 
appealed at all.  Similarly, a decision on the veteran's 
petition to reopen a claim for service connection for a back 
disorder depends on the resolution of the timeliness issue 
because, before the Board can determine whether new and 
material evidence has been submitted to reopen the claim 
since the last final decision on the claim, the Board must 
determine when the last final decision on the claim was 
rendered, and this determination cannot be made until the 
question of whether the April 1995 rating decision, in which 
the RO considered and denied the back claim, is a final 
decision or whether it had been timely appealed to the Board.  
Accordingly, the Board will hold in abeyance all the other 
issues in the case until the veteran is issued a statement of 
the case on remand providing him with the laws and 
regulations pertinent to the issue of the timeliness of the 
May 20, 1996, substantive appeal.

Concerning the claims held in abeyance, the Board notes that 
it is difficult to predict all of the matters that may be 
involved in the resolution of those claims when the case is 
returned to the Board.  However, as a practical matter and in 
an effort to avoid a future remand of this case on those 
claims, the Board will also instruct the RO below to provide 
the veteran with notice of certain laws and regulations that 
are or may be pertinent to those claims as well as to the 
timeliness issue so that at least another remand for due 
process reasons-- with all the consequent delay that such 
action necessarily entails -- may be avoided.

In addition, the Board will also instruct the RO to develop 
evidence pertinent to the claim for an increased schedular 
rating for service-connected PTSD.  In this regard, the Board 
notes that -- although it may be true that, where a 100 
percent schedular rating is awarded for a disability, a claim 
for a total rating based on individual unemployability is 
thereby rendered moot because a total rating based on 
individual unemployability may be assigned only in cases 
"where the schedular rating is less than total" -- the 
opposite situation does not produce the same result, i.e., 
where a total rating based on individual unemployability is 
granted, a claim for a total schedular rating for a 
disability is not rendered moot.  38 C.F.R. § 4.16(a) (1998); 
cf. Richard v. Brown, 9 Vet. App. 266, 268 (1996) (Court 
remanded case for Board to consider whether a 100 percent 
schedular rating for service-connected PTSD was warranted 
where a total rating based on individual unemployability had 
already been granted).  Because a claim for an increased 
rating involves assessment of the current level of 
disability, the Board will instruct the RO to develop 
evidence pertinent to the claim for an increased schedular 
rating for service-connected PTSD on remand in an attempt to 
avoid having to remand the case again because the medical 
evidence of record had become too old to provide a good 
assessment of the current disability picture.

Finally, the Board notes that in a January 1997 rating 
decision, the RO granted an earlier effective date for the 70 
percent evaluation, i.e., to March 22, 1996.  However, in 
subsequent rating decision documents, the effective date for 
the 70 percent rating is noted as May 20, 1996, e.g., in the 
October 1997 rating decision.  The veteran and his 
representative articulated some concern about this 
discrepancy at the February 1999 hearing before the Board.  
See Board Hearing Transcript, page 9.  On remand, the Board 
requests the RO to look into this discrepancy and correct it 
and, to the extent that payment of benefits may have been 
affected, to correct any error in that regard as well.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must obtain any recent 
treatment records for the 
service-connected PTSD not already 
associated with the claims file and place 
them in the claims file.  The veteran 
testified at the February 1999 hearing 
before the Board that he receives 
treatment at the VAMC in Birmingham from 
Dr. Prchal and the RO must attempt to 
obtain these records in particular.  If 
any such records obtained are inadequate 
for rating purposes or if no recent 
treatment records are obtained, the RO 
should schedule the veteran for a VA 
examination to assess the current level 
of disability resulting from his 
service-connected PTSD.

2.  The RO should readjudicate the claim 
for an increased schedular rating for 
service-connected PTSD considering the 
evidence developed pursuant to # 1 above.  
Because the criteria for evaluating 
service-connected mental disorders were 
revised while this claim was pending on 
appeal to the Board, the RO must consider 
the increased rating claim under both the 
old criteria and the new criteria.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (holding that, where a law 
or regulation changes after a claim has 
been filed or reopened but before the 
administrative or judicial appeal process 
has been concluded, the version most 
favorable to appellant should and will 
apply unless Congress provides otherwise 
or permits the Secretary to do 
otherwise).

3.  If the claim for an increased 
schedular disability rating for 
service-connected PTSD, currently rated 
as 70 percent disabling, remains denied, 
the RO must send the veteran a 
supplemental statement of the case that 
provides him notice of both the old and 
the new criteria for rating mental 
disorders.

4.  The RO must send the veteran a 
statement of the case in response to his 
September 1996 notice of disagreement 
with the RO's June 1996 determination 
that the veteran's May 20, 1996, VA 9 was 
not timely filed.  38 C.F.R. § 19.34 
(1998).  If the RO is sending a 
supplemental statement of the case 
pursuant to #3 above, the RO may 
incorporate the timeliness issue and the 
laws and regulations pertaining to the 
timeliness issue into the supplemental 
statement of the case if this is the RO's 
usual procedure, i.e., it is not 
necessary to send separate documents but 
the RO may follow its own procedures in 
this regard as long as the veteran is 
provided notice of the regulations 
pertaining to his claims.  The Board 
notes that regulations pertaining to the 
timeliness issue include sections 
20.302(b), (c), 20.303, 20.304, 20.305, 
and 20.306 of 38 C.F.R., and the RO must 
include these regulations in the 
statement of the case or supplemental 
statement of the case.

Because a claim for an earlier effective 
date may be construed in some situations 
as a claim of, or as an attempt to raise 
a claim of, clear and unmistakable error 
in a final rating decision and because 
claims for earlier effective dates for 
awards of benefits are presently pending 
before the Board on appeal, albeit held 
in abeyance until the RO fulfills the 
actions requested in this remand, the RO 
must also provide notice to the veteran 
of 38 C.F.R. § 3.105(a) by including that 
regulation in the statement of the case 
or supplemental statement of the case.  

5.  In a January 1997 rating decision, 
the RO granted an earlier effective date 
for the 70 percent evaluation for 
service-connected PTSD, i.e., to March 
22, 1996.  Formerly, the effective date 
had been May 20, 1996.  However, in 
subsequent rating decision documents, the 
effective date for the 70 percent rating 
is noted as May 20, 1996, e.g., in the 
October 1997 rating decision document.  
The veteran and his representative 
articulated some concern about this 
discrepancy at the February 1999 hearing 
before the Board.  See Board Hearing 
Transcript, page 9.

On remand, the RO must look into this 
discrepancy in the effective date listed 
in the rating decision documents and must 
correct it and, to the extent that 
payment of benefits may have been 
affected, the RO is to correct any error 
in that regard also.  The RO must notify 
the veteran in the supplemental statement 
of the case or a separate letter, a copy 
of which must be placed in the claims 
file, of the corrective action taken 
concerning this matter.  The veteran's 
claim for an effective date earlier than 
March 22, 1996, for the 70 percent rating 
for service-connected PTSD remains held 
in abeyance by the Board pending the 
completion of the requirements ordered in 
this remand.

6.  Consistent with VA regulations, the 
RO should allow the veteran 60 days from 
the date of mailing of the statement of 
the case or supplemental statement of the 
case to submit a VA Form 9 substantive 
appeal to perfect his appeal of the issue 
of the timeliness of the May 20, 1996, 
substantive appeal.  See 38 C.F.R. 
§ 20.302, 20.303 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the 




	(CONTINUED ON NEXT PAGE)


appellant is free to submit additional evidence and argument.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  However, 
he need take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









